United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                                                                                       July 16, 2003
                          UNITED STATES COURT OF APPEALS
                                                                                 Charles R. Fulbruge III
                                       FIFTH CIRCUIT                                     Clerk
                                      _________________

                                         No. 02-31178

                                      (Summary Calendar)
                                      _________________


SERGE MAMERT JOLICOEUR,


                              Petitioner-Appellant,

versus


JOHN ASHCROFT; DORIS MEISSNER; WARREN A LEWIS; CHRISTINE A DAVIS;
IMMIGRATION AND NATURALIZATION SERVICE; UNITED STATES DEPARTMENT OF
JUSTICE,


                              Respondent-Appellees.



                          Appeal from the United States District Court
                             For the Western District of Louisiana
                                         02-CV-1133



Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*




         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       Serge Mamert Jolicoeur, federal prisoner # A76-141-629, a native and citizen of Haiti, has

attempted to appeal (1) the district court’s denial of his petition for a writ of habeas corpus and

(2) the denial of his motion for a stay of deportation. Because Jolicoeur has been deported, we can

no longer grant him the relief he requests. Therefo re, we must dismiss his claims as moot. See

Quezada v. I.N.S., 898 F.2d 474, 477 (5th Cir. 1990).

       Jolicoeur’s appeal is DISMISSED AS MOOT, and his motion for stay of deportation pending

appeal is DENIED AS MOOT.




                                               -2-